Name: 1999/136/EC: Commission Decision of 28 January 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 156) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  health;  trade;  marketing
 Date Published: 1999-02-18

 Avis juridique important|31999D01361999/136/EC: Commission Decision of 28 January 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 156) (Text with EEA relevance) Official Journal L 044 , 18/02/1999 P. 0061 - 0063COMMISSION DECISION of 28 January 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 156) (Text with EEA relevance) (1999/136/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 98/603/EC (2), and in particular Article 2(2) and Article 7 thereof,Whereas Commission Decision 97/296/EC of 22 April 1997 (3), as amended by Decision 98/711/EC (4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of Annex I lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC;Whereas Annex II lists the names of the countries and territories from which importation of fishery products is authorised until the 31 January 1999, on the conditions of the Article 11(7) of Council Directive 91/493/EC (5);Whereas Algeria, Angola, Azerbaijan, Bahamas, Eritrea, Iran, Kenya, Mozambique, Myanmar, Netherlands Antilles, Romania, Saint Helena, Solomon Island, Sri Lanka, Zimbabwe, Cyprus, Antigua and Barbuda and Saint Vincent and Grenadines have provided information that they satisfy the equivalent conditions referred to in Article 2(2) of Decision 95/408/EC; whereas it is therefore necessary to modify the list to include those countries in part II of the list of Annex I;Whereas, for those countries and territories not yet included in the Annexes of this Decision, it will be necessary to evaluate by the Commission that they applied to their export of fishery products to the Community, conditions at least equivalent to those governing the production and placing on the market of Community products;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex of the present Decision replaces the Annexes I and II to Decision 97/296/EC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 289, 28. 10. 1998, p. 36.(3) OJ L 122, 14. 5. 1997, p. 21.(4) OJ L 337, 12. 12. 1998, p. 58.(5) OJ L 268, 24. 9. 1991, p. 15.ANNEX 'ANNEX IList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/ECAL - AlbaniaAR - ArgentinaAU - AustraliaBD - BangladeshBR - BrazilCA - CanadaCI - CÃ ´te d'IvoireCL - ChileCO - ColombiaCU - CubaEC - EcuadorEE - EstoniaFK - Falkland IslandsFO - FaroesGH - GhanaGM - GambiaGT - GuatemalaIN - IndiaID - IndonesiaJP - JapanKR - South KoreaMA - MoroccoMG - MadagascarMR - MauritaniaMY - MalaysiaMV - MaldivesMX - MexicoNG - NigeriaNZ - New ZealandPE - PeruPH - PhilippinesRU - RussiaSN - SenegalSG - SingaporeTH - ThailandTN - TunisiaTW - TaiwanTZ - TanzaniaUY - UruguayZA - South AfricaII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAO - AngolaAG - Antigua and Barbuda (1)AN - Netherlands AntillesAZ - Azerbaijan (2)BJ - BeninBS - BahamasBZ - BelizeCH - SwitzerlandCM - CamerounCN - ChinaCR - Costa RicaCV - Cape VerdeCY - CyprusCZ - Czech RepublicDZ - AlgeriaER - EritreaFJ - FijiGL - GreenlandGN - Guinea ConakriHK - Hong KongHN - HondurasHR - CroatiaHU - Hungary (3)IL - IsraelIR - IranJM - JamaicaKE - KenyaKZ - Kazakhstan (2)LK - Sri LankaLT - LithuaniaLV - LatviaMM - MyanmarMT - MaltaMU - MauritiusMZ - MozambiqueNA - NamibiaNI - NicaraguaPA - PanamaPG - Papua New GuineaPK - PakistanPL - PolandRO - RomaniaSB - Solomon IslandSC - SeychellesSH - St HelenaSI - SloveniaSR - SurinameTG - TogoTR - TurkeyUG - UgandaUS - United States of AmericaVC - St Vincent and Grenadines (1)VE - VenezuelaVN - VietnamZW - ZimbabweANNEX IIList of countries and territories from which importation of fishery products intended for human consumption is authorized until the 31 January 1999, on the conditions of the Article 11(7) of Directive 91/493/EECBG - BulgariaCG - Congo BrazzavilleEG - EgyptMK - Former Yugoslav Republic of MacedoniaGA - GabonGW - Guinea BissauLC - Saint Lucia(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for import of live animals intended for human consumption.`